DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 20 is an apparatus claim that depends on a method claim. Applicant is advised to separate claim 20 from claim 1 since one is a method claim and the other is an apparatus claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson Gary (US Pub 2021/0237867).
Regarding claim 1,  Georgeson discloses a method of performing a plurality of operations (repair of structures using a robot arm; figs. 2, 3, 6-8, 14, 15, 18-20; abstract; sec 0047,0048, 0084. 0093, 0095, 0096, 0098, 0099, 0134, 0135) within a region of a part (9; figs. 6-8, 14, 15, 18-20; 0096, 0098, 0099; 0134, 0135) utilizing an end effector (unit 64, figs. 6, 7, sec 0073; or unit 71, sec 0112, 0113, 0118, 0123, 0125 figs. 9, 13, 14, 15) of a robot (UAV; sec 0110, 0135) the method comprising: 
collecting, with an imaging device (sec 0084, 0135) associated with the robot, a spatial representation (142; fig. 18A&B; sec 0134, 0135) of the part (9; figs. 6-8, 14, 15, 18-20; 0096, 0098, 0099; 0134, 0135); 
aligning a predetermined raster scan pattern (146; fig. 18B; sec  0134, 0135 ) for movement of the end effector relative to the part with the spatial representation of the part (sec 0084, 0135); 
defining a plurality of normality vectors (figs. 7&8 show an arrow representing a normal vector to a plurality of repair locations of the part, sec 0098;  fig. 14 shows a dotted normal vector for aiming and painting and repairing the part; sec 00122, 0124) for the part at a plurality of predetermined operation locations (144; figs. 18A&B; sec 0134, 0135) for operation of the end effector, wherein the defining is based, at least in part, on the spatial representation of the part (a special representation is first collected then operations are based on it; sec 0084, 0135), and further wherein each operation location of the plurality of predetermined operation locations (144; figs. 18A&B; sec 0134, 0135) is defined along the predetermined raster scan pattern (146; fig. 18B; sec 0134, 0135); 
moving the end effector relative to the part and along the predetermined raster scan pattern (sec 0134, 0135); 
at each operation location: 
(i) orienting the end effector (unit 64, figs. 6, 7, sec 0073; or unit 71, sec 0112, 0113, 0118, 0123, 0125 figs. 9, 13, 14, 15) such that an operation device (78, fig. 7&8, sec 0097, 0098; or 96, fig. 14; sec 0134, 0135) of the end effector faces toward each operation location (9; figs. 7&8, 14) along a corresponding normality vector of the plurality of normality vectors (figs. 7&8 show an arrow representing a normal vector to a plurality of repair locations of the part, sec 0098;  fig. 14 shows a dotted normal vector for aiming and painting and repairing the part; sec 0122, 0124); and 
(ii) executing, with the operation device, a corresponding operation of the plurality of operations (sec 0097, 0098, 0134, 0315).  
The embodiments in Georgeson would be obviously combinable to one having ordinary skill in the art at the time the invention was made for the purpose of versatility in using different tools for different types of repairs.
Regarding claim 2,  Georgeson discloses the method of claim 1, wherein the collecting the spatial representation of the part includes collecting an image of the part (sec 0084, 0135). 
Regarding claim 3,  Georgeson discloses the method of claim 1, wherein the aligning includes at least one of: 
(i) physically (manual or UAV repair requiring human intervention; sec 0053) orienting the robot and the part, relative to one another (figs. 7, 8, 14; sec 0098, 0122, 0124 ), such that the predetermined raster scan pattern 146 encompasses the region 144 of the part  142 (fig. 18B; sec 0134); and 
(ii) adjusting a reference point of the predetermined raster scan pattern 146 such that the predetermined raster scan pattern 146 encompasses the region of the part (fig. 18B; sec 0134).  
Regarding claim 4,  Georgeson discloses the method of claim 1, wherein the defining the plurality of normality vectors includes at least one of: 
(i) quantifying a surface curvature (curved surface or flat surface, airfoil shaped body 17, fig. 2B,curvature of 9; figs. 2A&B, 14, 15; sec 0060, etc) of the part at each operation location; and 
(ii) calculating a surface normal direction at each operation location (figs. 7&8 show an arrow representing a normal vector direction to a plurality of repair locations of the part, sec 0098;  fig. 14 shows a dotted normal vector direction for aiming and painting and repairing the part; sec 00122, 0124).  
Regarding claim 5, Georgeson discloses the method of claim 1, wherein the moving includes performing a plurality of point-to- point moves with the end effector and along the predetermined raster scan pattern (fig. 18; sec 0134).
Regarding claim 6, Georgeson discloses the method of claim 5, wherein a length of each point-to-point move is not limited.  Georgeson discloses moving from point to point along the raster scan (sec 0134) , but did not particularly require that a length of each point-to-point move is at most 10 mm.  It would obvious to one having ordinary skill in the art to specify any length to include at most 10mm for the benefit of making repairs the require close tolerance of at most 10mm length between points where repairs are required.
Regarding claim 7, Georgeson discloses the method of claim 1, wherein the orienting includes at least one of: 
(i) operatively translating the operation device in at least one direction (the operation device is translated in one direction, figs. 7&8, sec 0093, 0098; the operation device is translated in a direction to keep the operation device at a variable safe offset distance fig. 14, sec 0124); and 
(ii) operatively rotating the operation device about at least one axis (sec 0122, 0123).
Regarding claim 8, Georgeson discloses the method of claim 1, wherein the orienting includes establishing a predetermined device-to-part distance (the operation device is translated in a direction to keep the operation device at a variable safe offset distance fig. 14, sec 0124) between the operation device and the part, wherein at least one of: 
(i) the predetermined device-to-part distance is constant, or at least substantially constant, at each operation location (the operation device is translated in a direction to keep the operation device at a substantially constant safe offset distance fig. 14, sec 0124); and 
(ii) a first predetermined device-to-part distance associated with a first operation location of the plurality of predetermined operation locations differs from a second predetermined device-to- part distance associated with a second operation location of the plurality of predetermined operation locations (the operation device is translated in a direction to keep the operation device at a variable safe offset distance fig. 14, sec 0124).  
Regarding claim 9, Georgeson discloses the method of claim 1, wherein the plurality of operations includes at least one of: 
(i) evaluating the part (sec 0084, 0135); 
(ii) performing a non-destructive test on the part (NDI; sec 0052); 
(iii) performing a non-contact inspection of the part (the operation device is translated in a direction to keep the operation device at a variable safe offset distance fig. 14, sec 0124) ; 
(iv) painting the part (figs. 20A&B); 
(v) sanding the part (it would be obvious); 
(vi) performing an ultrasound evaluation of the part(it would be obvious);
(vii) performing an infrared evaluation of the part (it would be obvious); and 
(viii) performing an optical evaluation of the part (sec 0051).  

Regarding claim 15, Georgeson discloses the method of claim 1, wherein, prior to the collecting, the method further includes defining the predetermined raster scan pattern (UAV is flown to a predetermined potential damage area to define operation locations in a bounding box including defining raster scan prior to collecting data thereof and executing repairs; sec 0134, 0135), wherein the defining the predetermined raster scan pattern includes defining the predetermined raster scan pattern (fig. 18B; sec 0134, 0135) at least one of: 
(i) independent from any dimensional information of the part (fig. 18B defines the raster scan independent or irrespective of any dimensional information of a part e.g. whole wing; sec 0134, 0135); 
(ii) based, at least in part, on at least one of a length of the region and a width of the region (a width of a region of interest is shown in a bounding box; sec 0134, 0135); and 
(iii) based upon detailed dimensional information of the part (a width of a part of interest e.g. 142 by bounding box; sec 0134, 0135).  
Regarding claim 16, Georgeson discloses the method of claim 1, wherein the plurality of predetermined operation locations (figs. 18A&B; 144; figs. 18A&B; sec 0134, 0135) includes a subset of a plurality of points that defines a plurality of point-to-point moves (fig. 18B shows that one can move from a point at the top of the middle rasterline to another point at the bottom of the middle raster line; sec 0134) of the predetermined raster scan pattern.  
Regarding claim 17, Georgeson discloses the method of claim 1, wherein, prior to the collecting, the method further includes defining the plurality of predetermined operation locations (UAV is flown to a predetermined potential damage area to define operation locations in a bounding box before collecting; sec 0134, 0135), wherein the defining the plurality of predetermined operation locations includes defining the plurality of predetermined operation locations at least one of: 
(i) independent from any dimensional information of the part (fig. 18B defines a plurality of predetermined operation locations independent or irrespective of any dimensional information of a part e.g. whole wing; sec 0134, 0135); 
(ii) based, at least in part, on at least one of a length of the region and a width of the region (a width of a region of interest is shown in a bounding box; sec 0134, 0135); and 
(iii) based upon detailed dimensional information of the part (a width of a part of interest e.g. 142 by bounding box; sec 0134, 0135).  
Regarding claim 18, Georgeson discloses the method of claim 1, wherein, subsequent to the collecting the spatial representation of the part and prior to the moving, the method further includes adjusting the predetermined raster scan pattern to generate an adjusted raster scan pattern (the raster scan is adjusted to fit or approximately cover the damaged area 144; sec 0134, 0135; fig. 18B), wherein the adjusted raster scan pattern is based, at least in part, on the spatial representation of the part (the raster scan is adjusted to fit or approximately cover the damaged area 144 or to be with a part e.g. bounding box 142; sec 0134, 0135; fig. 18B), and further wherein the moving includes moving the end effector relative to the part and along the adjusted raster scan pattern (sec 0134, 0135).
Regarding claim 19, Georgeson discloses the method of claim 1, wherein the part includes at least a portion of at least one of: 
(i) an aircraft (figs. 2A&B; sec 0019, 0020); 
(ii) a wing of the aircraft (figs. 2A&B; sec 0019, 0020); 
(iii) a fuselage of the aircraft (figs. 2A&B; sec 0019, 0020); and 
(iv) a tail of the aircraft (figs. 2A&B; sec 0019, 0020).  
Regarding claim 20, Georgeson discloses a robot (UAV; sec 0110, 0135) configured to perform a plurality of operations (repair of structures using a robot arm; figs. 2, 3, 6-8, 14, 15, 18-20; abstract; sec 0047,0048, 0084. 0093, 0095, 0096, 0098, 0099, 0134, 0135) within a region of a part (9; figs. 6-8, 14, 15, 18-20; 0096, 0098, 0099; 0134, 0135), the robot comprising: 
an end effector (unit 64, figs. 6, 7, sec 0073; or unit 71, sec 0112, 0113, 0118, 0123, 0125 figs. 9, 13, 14, 15), wherein the end effector includes an operation device (78, fig. 7&8, sec 0097, 0098; or 96, fig. 14; sec 0134, 0135) configured to perform the plurality of operations; 
an imaging device (sec 0084, 0135); and 
a controller (32; fig. 4A, 16; sec 0077; 0134, 0135) programmed to control the operation of the robot according to the method of claim 1.  

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson Gary (US Pub 2021/0237867) in view of Ochiai (US Pub 2012/0048024)
Regarding claim 10, Georgeson discloses the method of claim 1, but did not particularly recite an ultrasound.  However, Ochiai teaches of a method of  performing a plurality of operations (abstract) including executing a corresponding operation including performing an ultrasound inspection (sec 0028, 0038, 0039, 0041, 0042) of a part at each of a plurality of operation locations (figs.19-23) by: 
(i) initiating an ultrasonic vibration (sec 0060, 0084, 0115, 0117, 0120, 0162) in the part at each operation location (figs.19-23); and 
(ii) detecting an emitted ultrasonic vibration (sec 0060, 0084, 0115, 0117, 0120, 0150, 0160) emitted from the part at each operation location.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Georgeson as taught by Ochiai for the purpose of inspecting a part with high precision so as to get deeper details of the flaw in the part using Non Destructive testing (Ochiai, sec 0115, 0117), 
Regarding claim 11, Ochiai  teaches of  the method of claim 10, wherein the initiating the ultrasonic vibration includes initiating with a laser of the operation device  (sec 0150, 0162), and further wherein the orienting includes positioning a focal point of the laser within each operation location (figs.13, 18, 19-23; sec 0456, 0457, 0461. 0488-0498, 0504. 0505). 
Regarding claim 12, Ochiai  teaches of  the method of claim 10, wherein the detecting the emitted ultrasonic vibration includes detecting with an ultrasonic detector (sec 0169, 0170, 0184), and further wherein the orienting includes positioning the ultrasonic detector along the corresponding normality vector (figs.13, 18, 19-23; sec 0456, 0457, 0461. 0488-0498, 0504. 0505). 
Regarding claim 13, Ochiai  teaches of the method of claim 10, wherein the method further includes displaying displayed information (last line abstract; fig. 36; sec 0183, 0188, 0195, 0203, 0345, 0400) that is based upon the emitted ultrasonic vibration emitted from the part at each operation location.  
Regarding claim 14, Ochiai  teaches of  the method of claim 13, wherein, based, at least in part on the displaying, the method further includes identifying at least one of: 
(i) a defect in the part (figs.13, 18, 19-23; sec 0456, 0457, 0461. 0488-0498, 0504. 0505);
(ii) damage to the part (figs.13, 18, 19-23; sec 0456, 0457, 0461. 0488-0498, 0504. 0505);
(iii) degradation of the part (figs.13, 18, 19-23; sec 0456, 0457, 0461. 0488-0498, 0504. 0505); 
(iv) a physical dimension of the part (figs.13, 18, 19-23; sec 0456, 0457, 0461. 0488-0498, 0504. 0505); and 
(v) a coating thickness of a coating that coats the part (figs.13, 18, 19-23; sec 0456, 0457, 0461. 0488-0498, 0504. 0505). 
 
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mott Adam can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONNIE M MANCHO/            Primary Examiner, Art Unit 3664